                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

  Lorriann Williams,                                    Civil Action No. 1:17-cv-01077-TLW

                  Plaintiff,

  v.                                                                   ORDER

  Nancy A. Berryhill, Acting Commissioner
  of Social Security Administration,

                  Defendant.


       This matter is before the Court for review of Counsel for Plaintiff’s motion for attorney’s

fees and costs pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. ECF No. 28.

The Commissioner filed a notice that the government does not object to EAJA fees in the amount

of four thousand seven hundred thirty-nine dollars and forty-four cents ($4,739.44) in attorney’s

fees and sixteen dollars ($16.00) in expenses. ECF No. 29. The attorney’s fees are based upon a

remand to the Commissioner for further administrative action in this case.

       Under the EAJA, a court shall award attorney’s fees to a prevailing party in certain civil

actions against the United States unless the court finds that the government’s position was

substantially justified or special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A).

To determine whether the Commissioner was “substantially justified” in denying social security

benefits and thus whether an award of attorney’s fees under the EAJA is warranted, the court asks

whether there was arguably substantial evidence to support the Commissioner’s position.

Anderson v. Heckler, 756 F.2d 1011 (4th Cir. 1984). An EAJA attorney’s fees award is payable to

the litigant and, therefore, is subject to an offset to satisfy the litigant’s pre-existing debt to the

Government. Astrue v. Ratliff, 560 U.S. 586, 594 (2010).



                                                  1
       After careful consideration of the record and the applicable legal authority, the Court

concludes that the requested fees should be awarded. As noted, the Commissioner does not object

to the amounts of $4,739.44 and $16.00, to be offset by the amount of Plaintiff’s pre-existing

federal debts. See Astrue, 560 U.S. at 594.

       Having reviewed the filings and being fully advised, it is ORDERED that the motion for

attorney’s fees under the EAJA, 28 U.S.C. § 2412, ECF No. 28, is GRANTED, and the

Commissioner is ordered to award Plaintiff $4,755.44, offset by his pre-existing federal debts, for

all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action.

       IT IS SO ORDERED.

                                                      s/Terry L. Wooten
                                                      Terry L. Wooten
                                                      Senior United States District Judge

September 30, 2019
Columbia, South Carolina




                                                  2
